Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I drawn to the apparatus and claims 1 -10 and 16-20 in the reply filed on 08 Nov 2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 Nov 2022.
Claim Interpretation
Regarding the angles claimed in claim 3, 4, 17, the examiner understands that the claims are to be interpreted in light of the Specifications. The angles claimed in claim 3, 4, 17 are interpreted in light of angle B as disclosed in Fig. 3A and para. [0043]. Please see below annotated Fig. 3A of the instant application. Note that both angle B and B’ as shown in the annotated Fig. 3A of the instant application below read on the angles claimed in claim 3, 4, and 17.

    PNG
    media_image1.png
    514
    1109
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 limitation "wherein the outer radial wall is formed by the substrate support or an annular member extending about the substrate support" is unclear and confusing in light of what has already been claimed in claim 1 on which claim 6 depends. More specifically, claim 1 requires that the substrate support defines a pocket within the first surface of the substrate support and the outer radial wall defines the pocket. One of ordinary skill in the art would understand that a pocket is formed in the substrate support and thus formed by the substrate support. Limitation "wherein the outer radial wall is formed by the substrate support or an annular member" is unclear how the outer radial wall can alternatively be formed by an annular member extending about the substrate support and it is also unclear how the pocket "within the first surface of the substrate support" is configured with respect to the annular member.
For the purpose of examination, claim 6 shall be interpreted broadly in light of para. [0045]-[0046] and Fig. 3A-3C as a substrate support having a configuration including a pocket and an outer radial wall (Fig. 3A) formed by the substrate support or an outer radial wall formed by an annular member extending about  the substrate support (Fig. 3B or 3C), or a substrate support having a configuration including a pocket having an outer radial wall formed by the substrate support and an annular member defining a portion of the outer radial wall.
In light of the above, depending claim 7 is also rejected due to dependency on rejected claim 6.
Regarding claim 7, limitation "wherein the annular member is configured to extend radially inward past an outer radius of the semiconductor substrate" is unclear and confusing in light of dependency on claim 6. Specifically claim 6 recites "the outer radial wall is formed by the substrate support or an annular member," wherein "an annular member" is not explicitly required and is recited in the alternative. However, claim 7 requires "the annular member" without first explicitly establishing "an annular member." Therefore claim 7 is unclear as to whether the annular member is the same or different from the annular member of claim 6.
For the purpose of examination, claim 7 limitation discussed above shall be interpreted as "wherein the outer radial wall comprises the annular member extending about the substrate support and the annular member is configured to extend radially inward past an outer radius of the semiconductor substrate."

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 limitation "wherein the outer radial wall is formed by the substrate support or an annular member extending about the substrate support" does not appear to further limit claim 1 on which claim 6 depends. Specifically, claim 1 requires that the substrate support defines a pocket within the first surface of the substrate support and the outer radial wall defines the pocket. One of ordinary skill in the art would understand from claim 1 limitations that a pocket is formed in the substrate support and thus formed by the substrate support. Claim 6 limitation "wherein the outer radial wall is formed by the substrate support or an annular member" appears to broaden claim 1 by claiming that the outer radial wall can alternatively be formed by an annular member.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 2005/0078953 A1 hereinafter “Fodor”).
Regarding independent claim 1, Fodor teaches a semiconductor processing chamber (comprising reactor 100 including process chamber 102, Fig. 1, para. [0021]-[0023]) comprising: a showerhead (comprising 120, Fig. 1, para. [0022]); and a substrate support (comprising support pedestal 126, Fig. 1, para. [0023; comprising substrate heater assembly 800, Fig. 8, para. [0045]) characterized by a first surface (i.e. upper surface) facing the showerhead (comprising 120, Fig. 1), the first surface (i.e. upper surface) configured to support a semiconductor substrate (comprising 112, Fig. 1 and 8, para.[0023]), wherein the substrate support defines a recessed pocket (comprising 150, Fig. 1; comprising 812, Fig. 8, para. [0046]) centrally located within the first surface (i.e. upper surface of the substrate support), the recessed pocket defined by an outer radial wall (comprising 214 and 218, Fig. 2B, para. [0035]; comprising 818 and 814, Fig. 8, para. [0046]-[0047]). 
Fodor does not explicitly teach that the height from the first surface within the recessed pocket is greater than or about 150% of a thickness of the semiconductor substrate.
However, Fodor teaches a height (220, Fig. 2B, 3B, 4B, 5B, 6B, 7B; para. [0035], [0043]) from the first surface (i.e. upper surface) within the recessed pocket is greater than about 100% of the thickness of the semiconductor substrate (112, Fig. 2B and 8) as understood from Fig. 2B and 8. Fodor teaches the height can be within a range of 0.7 and 7 mm (para. [0035]) and the wall’s relative height to the substrate 112 reduces and/or eliminates deposition on the edge of the substrate (para. [0034]) and reduces processing/thickness non-uniformity of the deposited film on the substrate (para. [0043]). In other words, the height of the wall is a result-effective variable known in the art that can be optimized to affect/optimize processing/thickness uniformity of a substrate.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the outer wall with respect to the thickness of the substrate in view of teachings of Fodor to enable optimized substrate processing/deposition.
Examiner further notes that the claimed range of height of the wall with respect to the substrate thickness does not appear to have any particular criticality in light of para. [0041]-[0042] of the instant application disclosing various ranges without specifying any particular benefit of selecting the claimed range.
Regarding claim 2, Fodor teaches all of the limitations of claim 1 as applied above but does not explicitly teach wherein the outer radial wall is characterized by a height from the first surface within the recessed pocket that is less than or about 500% of a thickness of the semiconductor substrate.
However, Fodor teaches a height (220, Fig. 2B, 3B, 4B, 5B, 6B, 7B; para. [0035], [0043]) from the first surface (i.e. upper surface) within the recessed pocket is greater than about 100% of the thickness of the semiconductor substrate (112, Fig. 2B and 8) as understood from Fig. 2B and 8. Fodor teaches the height can be within a range of 0.7 and 7mm (para. [0035]) and the wall’s relative height to the substrate 112 reduces and/or eliminates deposition on the edge of the substrate (para. [0034]) and reduced processing/thickness non-uniformity of the deposited film on the substrate (para. [0043]). In other words, the height of the wall is a result-effective variable known in the art that can be optimized to affect/optimize processing/thickness uniformity of a substrate.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the outer wall with respect to the thickness of the substrate in view of teachings of Fodor to enable optimized substrate processing/deposition.
Examiner further notes that the claimed range of thickness of the wall with respect to the substrate thickness does not appear to have any particular criticality in light of para. [0041]-[0042] of the instant application disclosing various ranges without specifying any particular benefit of selecting the claimed range.
Regarding claim 3, (see above claim interpretation annotated Fig.3A of instant application) Fodor teaches all the limitations of claim 1 as applied above including an outer radial wall (comprising 214 and 218, Fig. 2B; comprising 818 and 814, Fig. 8 and 9B) and further teaches the outer radial wall (comprising 218, Fig. 2B; comprising 818, Fig. 8 and 9B) is characterized by an angle (224, Fig. 2B, 3B, 4B, 5B, 6B, 7B) relative to the first surface of the substrate support of  less than or about 90° (para. [0035]). See annotated Fig. 5B of Fodor below for further explanation of Fodor’s teachings. 

    PNG
    media_image2.png
    644
    859
    media_image2.png
    Greyscale
Specifically, para. [0035] of Fodor discloses that the angle 224 is 10 to 40 degrees and provides a specific example of 30 degrees (para. [0043]). The examiner has labeled angle 224 as Angle A and provided an annotation for another angle marked by a dotted curve and labeled Angle B relative to a first surface (i.e. upper horizontal surface). One of ordinary skill in the art would understand that Angle A + Angle B = 90 degrees. Since Fodor teaches that angle 224/Angle A is in a range of 10 to 40 degrees, Angle B would then be in a range of 50 to 80 degrees which overlaps with the claim 3 range of “less than or about 90 °.” 
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I). 
Examiner further notes that the claimed range of angles does not appear to have any particular criticality in light of instant application para. [0043] disclosing various ranges without specifying any particular benefit of the claimed range.
Regarding claim 4, Fodor teaches all the limitations of claim 1 as applied above including an outer radial wall (comprising 214 and 218, Fig. 2B; comprising 818 and 814, Fig. 8 and 9B) and further teaches the outer radial wall (comprising 218, Fig. 2B; comprising 818, Fig. 8 and 9B) is characterized by an angle (224, Fig. 2B, 3B, 4B, 5B, 6B, 7B) relative to the first surface of the substrate support of  greater than or about 60°. See annotated Fig. 5B of Fodor above for further explanation of Fodor’s teachings. Specifically, para. [0035] of Fodor discloses that the angle 224 is 10 to 40 degrees and provides a specific example of 30 degrees (para. [0043]). The examiner has labeled angle 224 as Angle A and provided an annotation for another angle marked by a dotted curve and labeled Angle B relative to a first surface (i.e. upper horizontal surface). One of ordinary skill in the art would understand that Angle A + Angle B = 90 degrees. Since Fodor teaches that angle 224/Angle A is in a range of 10 to 40 degrees and with the specific example of “30 degrees” taught in para. [0043], Angle B would then be in a range of 50 to 80 degrees and a specific example of 60 degrees. Thus, teachings of Fodor meet claim 4 limitations “angle…greater than or about 60°.” 
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I). 
Examiner further notes that the claimed range of angles does not appear to have any particular criticality in light of instant application para. [0043] disclosing various ranges without specifying any particular benefit of the claimed range.
Regarding claim 5, Fodor as applied above teaches all of the limitations of claim 1 including an outer radial wall (comprising 214 and 218, Fig. 2B; comprising 818 and 814, Fig. 8 and 9B) and further teaches that the outer radial wall is characterized by a radius that is less than or about 102% of a radius of the semiconductor substrate (112, Fig. 2B and 8). Specifically, Fodor teaches that the substrate 112 has a diameter of 200 mm or 300 mm (para. [0023]) and that there is a gap (212, Fig. 2B; 820, Fig. 8 and 9B) which is 0.1 to 5 mm (para. [0034], [0046]). With this disclosed information, one of ordinary skill in the art can calculate the radius of the substrate, the radius of the outer radial wall (i.e. radius of the pocket is the sum of the gap and the radius of the substrate), and the percent % relationship between the radius of the outer radial wall and the radius of the substrate (i.e. radius of the outer wall divided by the radius of the substrate). See summarized table of calculations.
substrate diameter (mm)
substrate radius (mm)
gap lower range (mm) 
gap upper range (mm)
outer radius lower range (mm)
outer radius upper range (mm)
% ratio of outer radius to substrate (lower range)
% ratio of outer radius to substrate (upper range)
200
100
0.1
0.5
100.1
100.5
100.10%
100.50%
300
150
0.1
0.5
150.1
150.5
100.07%
100.33%

 Regarding claim 6, Fodor teaches all of the limitations of claim 1 as applied above including an outer radial wall (comprising 214 and 218, Fig. 2B; comprising 818 and 814, Fig. 8 and 9B) and further teaches various configurations of the outer radial wall including a configuration wherein the outer wall is formed by the substrate support (Fig. 8 embodiment, para.[0044]- [0045]) and an embodiment wherein the outer radial wall is formed by an annular member (comprising 134, Fig. 1 to 7B, para. [0034], [0036]).
Regarding claim 8, Fodor teaches all of the limitations of claim 1 as applied above and including a showerhead (120, Fig. 1) and further teaches that the showerhead (120, Fig. 1) defines a plurality of apertures through the showerhead (not labeled but is understood from Fig. 1), and wherein the showerhead is configured (via connect to RF power as understood from Fig. 1) to operate as a plasma-generating electrode (para. [0028]).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 2005/0078953 A1 hereinafter “Fodor”) as applied above in claims 1, 2, 3, 4, 5, 6, 8 and further in view of Sen et al. (US 2005/0196971 A1 hereinafter “Sen”).
Regarding claim 7, see U.S.C. 112(b) section above regarding claim interpretation, Fodor teaches all of the limitations of claims 6 including the outer radial wall is formed by an annular member (comprising 134, Fig. 2B, para. [0034]) extending about the substrate support (comprising 132, Fig. 2B; comprising substrate heater assembly 148, Fig. 1, para. [0024]), but does not explicitly teach that the annular member is configured to extend radially inward past an outer radius of the semiconductor substrate, and wherein the annular member extends inward a distance of less than or about 2% of the outer radius of the semiconductor substrate.
However, Sen teaches a semiconductor processing chamber (comprising deposition chamber 200, Fig. 2, para. [0066]-[0067]) including an annular member (comprising shadow ring  880, Fig. 8A, para. [0108]-[0119]) configured to extend radially inward past an outer radius of the semiconductor substrate (wafer 882, Fig. 8A), and wherein the annular member extends inward a distance (X, Fig. 8A, para. [0110], [0119]) of less than or about 2% of the outer radius of the semiconductor substrate to inhibit deposition of material on the substrate/wafer bevel (para. [0119]). Specifically, Sen teaches in para. [0119] that the substrate diameter is 200 mm or 300 mm and the distance X of the overhang is 0.8 to 2 mm. One of ordinary skill in the art can calculate the percentage of distance X with respect to the outer radius using the disclosed information from para. [0119]. See summary table of calculated values below.
substrate diameter (mm)
substrate radius (mm)
x distance lower limit (mm)
x distance upper limit (mm)
% ratio of X distance relative to outer radius of the substrate (lower limit)
% ratio of X distance relative to outer radius of the substrate (upper limit)
200
100
0.8
2
0.80%
2.00%
300
150
0.8
2
0.53%
1.33%


Note: Both Fodor and Sen address preventing deposition to the edge of a substrate using annular members (Fodor: para. [0034],[0043]; Sen: [0060], [0108]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the annular member to extend radially inward past an outer radius of the semiconductor substrate, and wherein the annular member extends inward a distance of less than or about 2% of the outer radius of the semiconductor substrate (i.e. add or replace the annular member of Fodor with the annular member of Sen) in view of teachings of Sen in the apparatus of Fodor as a known suitable alternative configuration of an annular member for preventing deposition to the edge of the substrate.
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 2005/0078953 A1 hereinafter “Fodor”) as applied above in claims 1, 2, 3, 4, 5, 6, 8 and further in view of Alayavalli et al. (US 2016/0322200 A1 hereinafter “Alayavalli”).
Regarding claim 9, Fodor teaches all of the limitations of claim 1 and 8 but does not explicitly teach wherein a subset of the plurality of apertures are characterized by a cylindrical shape through the showerhead.
However, Alayavalli teaches a semiconductor processing chamber (comprising plasma system 100 including chamber body 102, Fig. 1, para. [0003], [0026]) including a showerhead (118, Fig. 1, 2A, 2B) having apertures (comprising openings 207 and 209, Fig. 2A and 2B; see also various opening configurations shown in Fig. 3A to 7) wherein at least a subset of the apertures are characterized by a cylindrical shape (comprising opening 700, Fig. 7, para. [0047]) through the showerhead (118, Fig. 1). Alayavalli further teaches that different geometries of the apertures enables different flow characteristics or different electric field which would enable tuning of the flow of the gas and tuning plasma generation (para. [0033],[0040], bottom of [0041], [0048]). In other words, the selection of shape of an opening/aperture is a known variable used to tune gas flow and plasma generation in a semiconductor processing chamber.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a cylindrical shape for at least a subset of the apertures through the showerhead to be a cylindrical shape in view of teachings of Alayavalli in the apparatus of Fodor as a known suitable shape of an aperture in the a showerhead for a semiconductor processing chamber wherein selection of shape of an aperture enables adjusting flow and plasma generation characteristics of the gas which flows through the showerhead (Alayavalli: para. [0033],[0048]).
Regarding claim 10, Fodor in view of Alayavalli teaches all of the limitations of claim 9 as applied above but does not explicitly teach wherein a subset of the plurality of apertures are at least partially characterized by a flare extending to a first surface of the showerhead, the first surface of the showerhead facing the first surface of the substrate support.
However, Alayavalli teaches a semiconductor processing chamber (comprising plasma system 100 including chamber body 102, Fig. 1, para. [0003], [0026]) including a showerhead (118, Fig. 1, 2A, 2B) having apertures (comprising openings 207 and 209, Fig. 2A and 2B; see also various opening configurations shown in Fig. 3A to 7) wherein at least a subset of the apertures are characterized by a flare (see Fig. 3A, 3B, 4, 6) extending to a first surface (i.e. bottom surface 204, Fig. 2A, para. [0033]) of the showerhead, the first surface of the showerhead facing the first surface of the substrate support (pedestal 128, Fig. 1, para. [0033]). Alayavalli further teaches that each of the plurality of first openings (207, Fig. 2A) may be geometrically different from each of the plurality of second openings (209, Fig. 2A) (para. [0033]), wherein different geometries of the apertures enables different flow characteristics or different electric field which would enable tuning of the flow of the gas and tuning plasma generation (para. [0033],[0040], bottom of [0041], [0048]).  In other words, the selection of shape/geometry of an opening/aperture is a known variable used to tune gas flow and plasma generation in a semiconductor processing chamber. Alayavalli additionally teaches positioning the apertures having different geometries in different places on the showerhead to modulate plasma generation at different locations (para. [0044]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a subset of the plurality of apertures to be at least partially characterized by a flare extending to a first surface (i.e. bottom surface) of the showerhead, the first surface of the showerhead facing the first surface of the substrate support in view of teachings of Alayavalli in the apparatus of Fodor to enable adjusting/tuning the flow and plasma generation characteristics of the gas which flows through the showerhead (Alayavalli: para. [0033],[0048]).
Claim(s) 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 2005/0078953 A1 hereinafter “Fodor”) in view of Alayavalli et al. (US 2016/0322200 A1 hereinafter “Alayavalli”).
Regarding claim 16, Fodor teaches a semiconductor processing chamber (comprising reactor 100 including process chamber 102, Fig. 1, para. [0020]-[0023];) comprising: 
a showerhead (comprising 120, Fig. 1, para. [0022]) defining a plurality of apertures (not labeled but is shown in Fig. 1) through the showerhead (comprising 120, Fig. 1), and
 a substrate support (comprising support pedestal 126, Fig. 1, para. [0023; comprising substrate heater assembly 800, Fig. 8, para. [0045]) characterized by a first surface (i.e. upper surface) facing the showerhead (comprising 120, Fig. 1), the first surface (i.e. upper surface) configured to support a semiconductor substrate (comprising 112, Fig. 1 and 8, para.[0023]), wherein the substrate support defines a recessed pocket (comprising 150, Fig. 1; comprising 812, Fig. 8, para. [0046]) centrally located within the first surface (i.e. upper surface of the substrate support), the recessed pocket defined by an outer radial wall (comprising 214 and 218, Fig. 2B, para. [0035]; comprising 818 and 814, Fig. 8, para. [0046]-[0047]) characterized by an angle relative to the first surface of the substrate support of less than or about 90◦. 
See annotated Fig. 5B of Fodor below for further explanation of Fodor’s teachings. 

    PNG
    media_image2.png
    644
    859
    media_image2.png
    Greyscale

Specifically, para. [0035] of Fodor discloses that the angle 224 is 10 to 40 degrees and provides a specific example of 30 degrees (para. [0043]). The examiner has labeled angle 224 as Angle A and provided an annotation for another angle marked by a dotted curve and labeled Angle B relative to a first surface (i.e. upper horizontal surface). One of ordinary skill in the art would understand that Angle A + Angle B = 90 degrees. Since Fodor teaches that angle 224 (i.e. Angle A) is in a range of 10 to 40 degrees, Angle B would then be in a range of 50 to 80 degrees which overlaps with the claim 3 range of “less than or about 90 °.” 
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I). 
Examiner further notes that the claimed range of angles does not appear to have any particular criticality in light of instant application para. [0043] disclosing various ranges without specifying any particular benefit of the claimed range of claim 16.
Fodor does not clearly and explicitly teach wherein at least a subset of the apertures are characterized by a cylindrical shape through the showerhead.
However, Alayavalli teaches a semiconductor processing chamber (comprising plasma system 100 including chamber body 102, Fig. 1, para. [0003], [0026]) including a showerhead (118, Fig. 1, 2A, 2B) having apertures (comprising openings 207 and 209, Fig. 2A and 2B; see also various opening configurations shown in Fig. 3A to 7) wherein at least a subset of the apertures are characterized by a cylindrical shape (comprising opening 700, Fig. 7, para. [0047]) through the showerhead (118, Fig. 1). Alayavalli further teaches that different geometries of the apertures enables different flow characteristics or different electric field which would enable tuning of the flow of the gas and tuning plasma generation (para. [0033],[0040], bottom of [0041], [0048]). In other words, the selection of shape of an opening/aperture is a known variable used to tune gas flow and plasma generation in a semiconductor processing chamber.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a cylindrical shape for at least a subset of the apertures through the showerhead to be a cylindrical shape in view of teachings of Alayavalli in the apparatus of Fodor as a known suitable shape of an aperture in the a showerhead for a semiconductor processing chamber wherein selection of shape of an aperture enables adjusting flow and plasma generation characteristics of the gas which flows through the showerhead (Alayavalli: para. [0033],[0048]).
Regarding claim 17, Fodor in view of Ayavalli teaches all of the limitations of claim 16 as applied above and wherein Fodor further teaches wherein the outer radial wall (comprising 218, Fig. 2B; comprising 818, Fig. 8 and 9B) is characterized by an angle (224, Fig. 2B, 3B, 4B, 5B, 6B, 7B) relative to the first surface of the substrate support of greater than or about 60°. See annotated Fig. 5B of Fodor above in claim 16 rejection. Specifically, para. [0035] of Fodor discloses that the angle 224 is 10 to 40 degrees and provides a specific example of 30 degrees (para. [0043]). In annotated Fig. 5B of Fodor above, the examiner has labeled angle 224 as Angle A and provided an annotation for another angle marked by a dotted curve and labeled Angle B relative to a first surface (i.e. upper horizontal surface). One of ordinary skill in the art would understand that Angle A + Angle B = 90 degrees. Since Fodor teaches that angle 224 (i.e. Angle A) is in a range of 10 to 40 degrees and with the specific example of “30 degrees” taught in para. [0043], Angle B would then be in a range of 50 to 80 degrees and a specific example of 60 degrees. Thus, teachings of Fodor meet claim 4 limitations “angle…greater than or about 60°.” 
Furthermore, the courts have held that the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP § 2144.05(I). 
Examiner further notes that the claimed range of angles does not appear to have any particular criticality in light of instant application para. [0043] disclosing various ranges without specifying any particular benefit of the claimed range.
Regarding claim 18, Fodor in view of Ayavalli teaches all of the limitations of claim 16 as applied above but does not explicitly teach wherein the outer radial wall is characterized by a height from the first surface within the recessed pocket greater than or about 150% of a thickness of the semiconductor substrate.
However, Fodor teaches a height (220, Fig. 2B, 3B, 4B, 5B, 6B, 7B; para. [0035], [0043]) from the first surface (i.e. upper surface) within the recessed pocket is greater than about 100% of the thickness of the semiconductor substrate (112, Fig. 2B and 8) as understood from Fig. 2B and 8. Fodor teaches the height can be within a range of 0.7 and 7mm (para. [0035]) and the wall’s relative height to the substrate 112 reduces and/or eliminates deposition on the edge of the substrate (para. [0034]) and reduced processing/thickness non-uniformity of the deposited film on the substrate (para. [0043]). In other words, the height of the wall is a result-effective variable known in the art that can be optimized to affect/optimize processing/thickness uniformity of a substrate.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the outer wall with respect to the thickness of the substrate in view of teachings of Fodor in the apparatus of Fodor in view of Ayavalli to enable optimized substrate processing/deposition.
Examiner further notes that the claimed range of height of the wall with respect to the substrate thickness does not appear to have any particular criticality in light of para. [0041]-[0042] of the instant application disclosing various ranges without specifying any particular benefit of selecting the claimed range.
Regarding claim 19, Fodor teaches all of the limitations of claim 16 as applied above but does not explicitly teach wherein the outer radial wall is characterized by a height from the first surface within the recessed pocket that is less than or about 500% of a thickness of the semiconductor substrate.
However, Fodor teaches a height (220, Fig. 2B, 3B, 4B, 5B, 6B, 7B; para. [0035], [0043]) from the first surface (i.e. upper surface) within the recessed pocket is greater than about 100% of the thickness of the semiconductor substrate (112, Fig. 2B and 8) as understood from Fig. 2B and 8. Fodor teaches the height can be within a range of 0.7 and 7mm (para. [0035]) and the wall relative to the height of the substrate 112 reduces and/or eliminates deposition on the edge of the substrate (para. [0034]) and reduced processing/thickness non-uniformity of the deposited film on the substrate (para. [0043]). In other words, the height of the wall is a result-effective variable known in the art that can be optimized to affect/optimize processing/thickness uniformity of a substrate.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the outer wall with respect to the thickness of the substrate in view of teachings of Fodor in the apparatus of Fodor in view of Ayavalli to enable optimized substrate processing/deposition.
Examiner further notes that the claimed range of thickness of the wall with respect to the substrate thickness does not appear to have any particular criticality in light of para. [0041]-[0042] of the instant application disclosing various ranges without specifying any particular benefit of selecting the claimed range.
Regarding claim 20, Fodor in view of Ayavalli as applied above in claim 16 including a plurality of apertures but does not explicitly teach wherein a subset of the plurality of apertures are at least partially characterized by a flare extending to a first surface of the showerhead, the first surface of the showerhead facing the first surface of the substrate support.
However, Alayavalli teaches a semiconductor processing chamber (comprising plasma system 100 including chamber body 102, Fig. 1, para. [0003], [0026]) including a showerhead (118, Fig. 1, 2A, 2B) having apertures (comprising openings 207 and 209, Fig. 2A and 2B; see also various opening configurations shown in Fig. 3A to 7) wherein at least a subset of the apertures are characterized by a flare (see Fig. 3A, 3B, 4, 6) extending to a first surface (i.e. bottom surface 204, Fig. 2A, para. [0033]) of the showerhead, the first surface of the showerhead facing the first surface of the substrate support (pedestal 128, Fig. 1, para. [0033]). Alayavalli further teaches that each of the plurality of first openings (207, Fig. 2A) may be geometrically different from each of the plurality of second openings (209, Fig. 2A) (para. [0033]), wherein different geometries of the apertures enables different flow characteristics or different electric field which would enable tuning of the flow of the gas and tuning plasma generation (para. [0033],[0040], bottom of [0041], [0048]).  In other words, the selection of shape/geometry of an opening/aperture is a known variable used to tune gas flow and plasma generation in a semiconductor processing chamber. Alayavalli additionally teaches positioning the apertures having different geometries in different places on the showerhead to modulate plasma generation at different locations (para. [0044]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a subset of the plurality of apertures to be at least partially characterized by a flare extending to a first surface (i.e. bottom surface) of the showerhead, the first surface of the showerhead facing the first surface of the substrate support in view of teachings of Alayavalli in the apparatus of Fodor to enable adjusting/tuning the flow and plasma generation characteristics of the gas which flows through the showerhead (Alayavalli: para. [0033],[0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 2005/0251990 A1) teaches various showerhead aperture geometries including flared. Choi teaches that the aperture geometry affects gas flow in the showerhead and plasma uniformity (see title, abstract, all figures and entire disclosure are relevant).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716